        Case 5:19-cv-01258-NC Document 1 Filed 03/07/19 Page 1 of 10


 1   Tanya E. Moore. SBN 206683
     MOORE LAW FIRM P.C.
 2   332 North Second Street
     San Jose, California 95112
 3   Telephone (408) 298-2000
     Facsimile (408) 298-6046
 4   E-mail: service@moorelawfirm.com
 5   Attorney for Plaintiff
     Gerardo Hernandez
 6
 7
 8                                   UNITED STATES DISTRICT COURT
 9                                NORTHERN DISTRICT OF CALIFORNIA
10
11   GERARDO HERNANDEZ,                                  )   No.
                                                         )
12                     Plaintiff,                        )   COMPLAINT ASSERTING DENIAL OF
                                                         )   RIGHT OF ACCESS UNDER THE
13            vs.                                        )   AMERICANS WITH DISABILITIES ACT
                                                         )
14   ULLATTIL, LLC dba ERNIE’S LIQUORS;                  )   FOR INJUNCTIVE RELIEF, DAMAGES,
     JOHNY MATHEW, Trustee of the JOHNY                  )   ATTORNEYS’ FEES AND COSTS (ADA)
15   MATHEW AND SUJA MATHEW 2000                         )
                                                         )
16   REVOCABLE TRUST dated June 9, 2000;                 )
     SUJA MATHEW, Trustee of the JOHNY                   )
17   MATHEW AND SUJA MATHEW 2000                         )
     REVOCABLE TRUST dated June 9, 2000,                 )
18                                                       )
                                                         )
19                     Defendants.                       )
                                                         )
20                                                       )
                                                         )
21                                                       )
22                                                  I. SUMMARY

23            1.       This is a civil rights action by plaintiff GERARDO HERNANDEZ (“Plaintiff”)

24   for discrimination at the building, structure, facility, complex, property, land, development,

25   and/or surrounding business complex known as:

26                     Ernie’s Liquors
                       3870 El Camino Real
27                     Palo Alto, CA 94306
                       (hereafter “the Facility”)
28



     Hernandez v. Ullattil, LLC, et al.
     Complaint
                                                      Page 1
        Case 5:19-cv-01258-NC Document 1 Filed 03/07/19 Page 2 of 10


 1             2.      Plaintiff seeks damages, injunctive and declaratory relief, attorney fees and
 2   costs, against ULLATTIL, LLC dba ERNIE’S LIQUORS; JOHNY MATHEW, Trustee of the
 3   JOHNY MATHEW AND SUJA MATHEW 2000 REVOCABLE TRUST dated June 9, 2000;
 4   and SUJA MATHEW Trustee of the JOHNY MATHEW AND SUJA MATHEW 2000
 5   REVOCABLE TRUST dated June 9, 2000 (hereinafter collectively referred to as
 6   “Defendants”), pursuant to Title III of the Americans with Disabilities Act of 1990 (42 U.S.C.
 7   §§ 12101 et seq.) (“ADA”) and related California statutes.
 8                                         II.         JURISDICTION
 9             3.      This Court has original jurisdiction under 28 U.S.C. §§ 1331 and 1343 for ADA
10   claims.
11             4.      Supplemental jurisdiction for claims brought under parallel California law –
12   arising from the same nucleus of operative facts – is predicated on 28 U.S.C. § 1367.
13             5.      Plaintiff’s claims are authorized by 28 U.S.C. §§ 2201 and 2202.
14                                               III.     VENUE
15             6.      All actions complained of herein take place within the jurisdiction of the United
16   States District Court, Northern District of California, and venue is invoked pursuant to 28
17   U.S.C. § 1391(b), (c).
18                                               IV.     PARTIES
19             7.      Defendants own, operate, and/or lease the Facility, and consist of a person (or
20   persons), firm, and/or corporation.
21             8.      Plaintiff is substantially limited in his ability to walk, and must use a wheelchair
22   for mobility. Consequently, Plaintiff is “physically disabled,” as defined by all applicable
23   California and United States laws, and a member of the public whose rights are protected by
24   these laws.
25                                                V.       FACTS
26             9.      The Facility is open to the public, intended for non-residential use, and its
27   operation affects commerce. The Facility is therefore a public accommodation as defined by
28   applicable state and federal laws.



     Hernandez v. Ullattil, LLC, et al.
     Complaint
                                                        Page 2
        Case 5:19-cv-01258-NC Document 1 Filed 03/07/19 Page 3 of 10


 1            10.       Plaintiff lives near the Facility and visited the Facility on or about January 30,
 2   2019 for the purpose of buying snacks. During his visit to the Facility, Plaintiff encountered the
 3   following barriers (both physical and intangible) that interfered with, if not outright denied,
 4   Plaintiff’s ability to use and enjoy the goods, services, privileges and accommodations offered
 5   at the Facility:
 6                      a)      Plaintiff could not find any accessible parking at the Facility and had to
 7                              park in a regular parking space near the front of the Facility. There was
 8                              no accessible path of travel between his parking space and the entrance
 9                              to the Facility, and he worried other cars would not be able to see him as
10                              he made his way to the entrance.
11                      b)      The entry door to the Facility was heavy and difficult for Plaintiff to
12                              open.
13                      c)      The area inside the Facility entrance was obstructed by a cooler, which
14                              made it difficult for Plaintiff to maneuver through the doorway.
15                      d)      Many of the aisles throughout the Facility were narrow and Plaintiff had
16                              difficulty maneuvering through them. Some of the items that he wanted
17                              to purchase were located in aisles that were so narrow he was not able to
18                              access them, and so he could not purchase those items.
19            11.       The barriers identified in paragraph 10 herein are only those that Plaintiff
20   personally encountered. Plaintiff is presently unaware of other barriers which may in fact exist
21   at the Facility and relate to his disabilities. Plaintiff will seek to amend this Complaint once
22   such additional barriers are identified as it is Plaintiff’s intention to have all barriers which
23   exist at the Facility and relate to his disabilities removed to afford him full and equal access.
24            12.       Plaintiff was, and continues to be, deterred from visiting the Facility because
25   Plaintiff knows that the Facility’s goods, services, facilities, privileges, advantages, and
26   accommodations were and are unavailable to Plaintiff due to Plaintiff’s physical disabilities.
27   Plaintiff enjoys the goods and services offered at the Facility, and will return to the Facility
28   once the barriers are removed.



     Hernandez v. Ullattil, LLC, et al.
     Complaint
                                                      Page 3
        Case 5:19-cv-01258-NC Document 1 Filed 03/07/19 Page 4 of 10


 1            13.      Defendants knew, or should have known, that these elements and areas of the
 2   Facility were inaccessible, violate state and federal law, and interfere with (or deny) access to
 3   the physically disabled. Moreover, Defendants have the financial resources to remove these
 4   barriers from the Facility (without much difficulty or expense), and make the Facility
 5   accessible to the physically disabled. To date, however, Defendants refuse to either remove
 6   those barriers or seek an unreasonable hardship exemption to excuse non-compliance.
 7            14.      At all relevant times, Defendants have possessed and enjoyed sufficient control
 8   and authority to modify the Facility to remove impediments to wheelchair access and to
 9   comply with the 1991 ADA Accessibility Guidelines and/or the 2010 ADA Standards for
10   Accessible Design. Defendants have not removed such impediments and have not modified the
11   Facility to conform to accessibility standards. Defendants have intentionally maintained the
12   Facility in its current condition and have intentionally refrained from altering the Facility so
13   that it complies with the accessibility standards.
14            15.      Plaintiff further alleges that the (continued) presence of barriers at the Facility is
15   so obvious as to establish Defendants’ discriminatory intent. On information and belief,
16   Plaintiff avers that evidence of this discriminatory intent includes Defendants’ refusal to adhere
17   to relevant building standards; disregard for the building plans and permits issued for the
18   Facility; conscientious decision to maintain the architectural layout (as it currently exists) at the
19   Facility; decision not to remove barriers from the Facility; and allowance that Defendants’
20   property continues to exist in its non-compliant state. Plaintiff further alleges, on information
21   and belief, that the Facility is not in the midst of a remodel, and that the barriers present at the
22   Facility are not isolated or temporary interruptions in access due to maintenance or repairs.
23                                              VI.    FIRST CLAIM
24                                        Americans with Disabilities Act of 1990
25                                   Denial of “Full and Equal” Enjoyment and Use
26            16.      Plaintiff re-pleads and incorporates by reference the allegations contained in
27   each of the foregoing paragraphs, and incorporates them herein as if separately re-pled.
28            17.      Title III of the ADA holds as a “general rule” that no individual shall be



     Hernandez v. Ullattil, LLC, et al.
     Complaint
                                                        Page 4
        Case 5:19-cv-01258-NC Document 1 Filed 03/07/19 Page 5 of 10


 1   discriminated against on the basis of disability in the full and equal enjoyment (or use) of
 2   goods, services, facilities, privileges, and accommodations offered by any person who owns,
 3   operates, or leases a place of public accommodation. 42 U.S.C. § 12182(a).
 4            18.      Defendants discriminated against Plaintiff by denying Plaintiff “full and equal
 5   enjoyment” and use of the goods, services, facilities, privileges and accommodations of the
 6   Facility during each visit and each incident of deterrence.
 7                        Failure to Remove Architectural Barriers in an Existing Facility
 8            19.      The ADA specifically prohibits failing to remove architectural barriers, which
 9   are structural in nature, in existing facilities where such removal is readily achievable. 42
10   U.S.C. § 12182(b)(2)(A)(iv).
11            20.      When an entity can demonstrate that removal of a barrier is not readily
12   achievable, a failure to make goods, services, facilities, or accommodations available through
13   alternative methods is also specifically prohibited if these methods are readily achievable. Id.
14   § 12182(b)(2)(A)(v).
15            21.      Here, Plaintiff alleges that Defendants can easily remove the architectural
16   barriers at the Facility without much difficulty or expense, and that Defendants violated the
17   ADA by failing to remove those barriers, when it was readily achievable to do so.
18            22.      In the alternative, if it was not “readily achievable” for Defendants to remove
19   the Facility’s barriers, then Defendants violated the ADA by failing to make the required
20   services available through alternative methods, which are readily achievable.
21                                Failure to Design and Construct an Accessible Facility
22            23.      Plaintiff alleges on information and belief that the Facility was designed and
23   constructed (or both) after January 26, 1993 – independently triggering access requirements
24   under Title III of the ADA.
25            24.      The ADA also prohibits designing and constructing facilities for first occupancy
26   after January 26, 1993, that aren’t readily accessible to, and usable by, individuals with
27   disabilities when it was structurally practicable to do so. 42 U.S.C. § 12183(a)(1).
28            25.      Here, Defendants violated the ADA by designing and constructing (or both) the



     Hernandez v. Ullattil, LLC, et al.
     Complaint
                                                     Page 5
         Case 5:19-cv-01258-NC Document 1 Filed 03/07/19 Page 6 of 10


 1   Facility in a manner that was not readily accessible to the physically disabled public –
 2   including Plaintiff – when it was structurally practical to do so.1
 3                                        Failure to Make an Altered Facility Accessible
 4            26.      Plaintiff alleges on information and belief that the Facility was modified after
 5   January 26, 1993, independently triggering access requirements under the ADA.
 6            27.      The ADA also requires that facilities altered in a manner that affects (or could
 7   affect) its usability must be made readily accessible to individuals with disabilities to the
 8   maximum extent feasible. 42 U.S.C. § 12183(a)(2). Altering an area that contains a facility’s
 9   primary function also requires making the paths of travel, bathrooms, telephones, and drinking
10   fountains serving that area accessible to the maximum extent feasible. Id.
11            28.      Here, Defendants altered the Facility in a manner that violated the ADA and
12   was not readily accessible to the physically disabled public – including Plaintiff – to the
13   maximum extent feasible.
14                                  Failure to Modify Existing Policies and Procedures
15            29.      The ADA also requires reasonable modifications in policies, practices, or
16   procedures, when necessary to afford such goods, services, facilities, or accommodations to
17   individuals with disabilities, unless the entity can demonstrate that making such modifications
18   would fundamentally alter their nature. 42 U.S.C. § 12182(b)(2)(A)(ii).
19            30.      Here, Defendants violated the ADA by failing to make reasonable modifications
20   in policies, practices, or procedures at the Facility, when these modifications were necessary to
21   afford (and would not fundamentally alter the nature of) these goods, services, facilities, or
22   accommodations.
23                                           Failure to Maintain Accessible Features
24            31.      Defendants additionally violated the ADA by failing to maintain in operable
25   working condition those features of the Facility that are required to be readily accessible to and
26   usable by persons with disabilities.
27            32.      Such failure by Defendants to maintain the Facility in an accessible condition
28   1
      Nothing within this Complaint should be construed as an allegation that Plaintiff is bringing this action as a
     private attorney general under either state or federal statutes.


     Hernandez v. Ullattil, LLC, et al.
     Complaint
                                                           Page 6
          Case 5:19-cv-01258-NC Document 1 Filed 03/07/19 Page 7 of 10


 1   was not an isolated or temporary interruption in service or access due to maintenance or
 2   repairs.
 3              33.    Plaintiff seeks all relief available under the ADA (i.e., injunctive relief, attorney
 4   fees, costs, legal expense) for these aforementioned violations. 42 U.S.C. § 12205.
 5                                         VII.    SECOND CLAIM
 6                                                 Unruh Act
 7              34.    Plaintiff re-pleads and incorporates by reference the allegations contained in
 8   each of the foregoing paragraphs, and incorporates them herein as if separately re-pled.
 9              35.    California Civil Code § 51 states, in part, that: All persons within the
10   jurisdiction of this state are entitled to the full and equal accommodations, advantages,
11   facilities, privileges, or services in all business establishments of every kind whatsoever.
12              36.    California Civil Code § 51.5 also states, in part that: No business establishment
13   of any kind whatsoever shall discriminate against any person in this state because of the
14   disability of the person.
15              37.    California Civil Code § 51(f) specifically incorporates (by reference) an
16   individual’s rights under the ADA into the Unruh Act.
17              38.    Defendants’ aforementioned acts and omissions denied the physically disabled
18   public – including Plaintiff – full and equal accommodations, advantages, facilities, privileges
19   and services in a business establishment (because of their physical disability).
20              39.    These acts and omissions (including the ones that violate the ADA) denied,
21   aided or incited a denial, or discriminated against Plaintiff by violating the Unruh Act.
22              40.    Plaintiff was damaged by Defendants’ wrongful conduct, and seeks statutory
23   minimum damages of $4,000 for each offense.
24              41.    Plaintiff also seeks to enjoin Defendants from violating the Unruh Act (and
25   ADA), and recover reasonable attorneys’ fees and costs incurred under California Civil Code
26   § 52(a).
27   //
28   //



     Hernandez v. Ullattil, LLC, et al.
     Complaint
                                                      Page 7
           Case 5:19-cv-01258-NC Document 1 Filed 03/07/19 Page 8 of 10


 1                                                VIII. THIRD CLAIM
 2                              Denial of Full and Equal Access to Public Facilities
 3              42.      Plaintiff re-pleads and incorporates by reference the allegations contained in
 4   each of the foregoing paragraphs, and incorporates them herein as if separately re-pled.
 5              43.      Health and Safety Code § 19955(a) states, in part, that: California public
 6   accommodations or facilities (built with private funds) shall adhere to the provisions of
 7   Government Code § 4450.
 8              44.      Health and Safety Code § 19959 states, in part, that: Every existing (non-
 9   exempt) public accommodation constructed prior to July 1, 1970, which is altered or
10   structurally repaired, is required to comply with this chapter.
11              45.      Plaintiff alleges the Facility is a public accommodation constructed, altered, or
12   repaired in a manner that violates Part 5.5 of the Health and Safety Code or Government Code
13   § 4450 (or both), and that the Facility was not exempt under Health and Safety Code § 19956.
14              46.      Defendants’ non-compliance with these requirements at the Facility aggrieved
15   (or potentially aggrieved) Plaintiff and other persons with physical disabilities. Accordingly,
16   Plaintiff seeks injunctive relief and attorney fees pursuant to Health and Safety Code § 19953.
17                                          IX.      PRAYER FOR RELIEF
18              WHEREFORE, Plaintiff prays judgment against Defendants, and each of them, for:
19              1.       Injunctive relief, preventive relief, or any other relief the Court deems proper.
20              2.       Statutory minimum damages under section 52(a) of the California Civil Code
21                       according to proof.
22              3.       Attorneys’ fees, litigation expenses, and costs of suit.2
23              4.       Interest at the legal rate from the date of the filing of this action.
24   //
25   //
26   //
27   //
28   2
         This includes attorneys’ fees under California Code of Civil Procedure § 1021.5.



     Hernandez v. Ullattil, LLC, et al.
     Complaint
                                                            Page 8
        Case 5:19-cv-01258-NC Document 1 Filed 03/07/19 Page 9 of 10


 1            5.       For such other and further relief as the Court deems proper.
 2
     Dated:     March 5, 2019                       MOORE LAW FIRM P.C.
 3
 4                                                  /s/ Tanya E. Moore
                                                    Tanya E. Moore
 5                                                  Attorney for Plaintiff
 6                                                  Gerardo Hernandez

 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



     Hernandez v. Ullattil, LLC, et al.
     Complaint
                                                    Page 9
          Case 5:19-cv-01258-NC Document 1 Filed 03/07/19 Page 10 of 10




                                      VERIFICATION


       I, GERARDO HERNANDEZ, am the plaintiff in the above-entitled action. I have read
the foregoing Complaint and know the contents thereof. The same is true of my own knowledge,
except as to those matters which are therein alleged on information and belief, and as to those
matters, I believe them to be true.
       I verify under penalty of perjury that the foregoing is true and correct.




Dated: March 5, 2019                          /s/ Gerardo Hernandez
                                              Gerardo Hernandez


I attest that the original signature of the person whose electronic signature is shown above is
maintained by me, and that his concurrence in the filing of this document and attribution of his
signature was obtained.

                                              /s/ Tanya E. Moore
                                              Tanya E. Moore, Attorney for
                                              Plaintiff, Gerardo Hernandez




                                       Hernandez v. Ullattil, LLC, et al.
                                                Verification
